     ''
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Page I ofl



                                                 UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                     V.                                            (For Offenses Committed On or After November I, 1987)


                              Joaquin Corraller-Adrian                                             Case Number: 3:19-mj-23797
fi   '.,\l   (-1 (', ·,\ t·   -·'\,_-'(\1/J_ i_li\    (pv""C'i   le:   _,,c'"   ,\.:1 ·, :·qn
                                                                                                   Jennifer L'
                                                                                                   Defendant's Atta ney
                                                                                                                               FILED
     REGISTRATION NO. 89078298
     THE DEFENDANT:                                                                                             SEP 16 2019
      ISi pleaded guilty to count(s) 1 of Complaint                                                    CLERK u.s. DISTRICT """nT
      0 was found guilty to count(-s)-----'-------------+,.-:e;s,U;,;T"'H"'E""R"'N~D;';!IS"'T~Rl~C:!c-T"'o"'F..1.CA--"L"-_1F"'_oca_R,-'-N-IA-+--
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                           Nature of Offense                                                                    Count Number(s)
     8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                           I
      •      The defendant has been found not guilty on count( s)
                                                                                                -------------------
      •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                          []_ TIME SERVED                                       D _ _ _ _ _ _ _ _ _ days

      ISi Assessment: $10 WAIVED ISi Fine: WAIVED
      ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
      •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                 Monday, September 16, 2019


                                   //
     Received
                      ~o=us=M~------
                                                                                                 UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                                      3: 19-mj-23797
